Case: 14-60469      Document: 00513208213         Page: 1    Date Filed: 09/25/2015




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                    No. 14-60469
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 25, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LATERRAL HAMILTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:05-CR-57-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Laterral Hamilton challenges the twenty-four-month prison sentence
imposed following the revocation of her supervised release. For the first time
on appeal, she contends that the sentence, which equals the statutory
maximum but exceeds the policy statement range of eight to fourteen months,
is substantively unreasonable.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60469     Document: 00513208213     Page: 2   Date Filed: 09/25/2015


                                  No. 14-60469

      We typically review revocation sentences under the plainly unreasonable
standard. United States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013). Because
Hamilton failed to challenge the substantive reasonableness of her sentence in
the district court, we review for plain error only. See id. To prevail, Hamilton
must show a clear or obvious error that affected her substantial rights. See id.
at 326–27. We have discretion to correct such an error but will do so only if it
“seriously affect[s] the fairness, integrity, or public reputation of the judicial
proceeding.”   Id. at 327 (internal quotation marks and citation omitted).
Hamilton has not made the required showing.
      In choosing a revocation sentence, district courts should consider the
nonbinding policy statements found in Chapter Seven of the Guidelines
Manual and the factors set forth in 18 U.S.C. § 3583(a). 18 U.S.C. § 3583(e)(3);
United States v. Receskey, 699 F.3d 807, 809 (5th Cir. 2012). District courts
have “considerable discretion” when determining revocation sentences.
Warren, 720 F.3d at 328. “We have routinely affirmed revocation sentences
exceeding the advisory range, even where the sentence equals the statutory
maximum.” Id. at 332 (internal quotation marks and citation omitted).
      At the time of this revocation sentencing, Hamilton had previously
violated the conditions of two additional supervised release terms. The record
reflects the district court’s consideration of the parties’ sentencing requests,
Hamilton’s statement on her own behalf, the nature and circumstances of
Hamilton’s violation of the conditions of her supervised release, her prior
revocations, and the need to deter future criminal conduct and protect the
community. In light of the foregoing, Hamilton has not shown that her twenty-
four-month sentence was the result of plain error. See id. at 332–33.
      AFFIRMED.




                                        2